DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, Species A in the reply filed on 07 June 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,080,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope of the claims of the patented parent application.  Bothe claim a system for growing vegetation comprising a pole assembly, pole cup, grow pan.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 32 and 33 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 23, 24, 25, 28, 29, 30, 31, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Australian Patent AU 2013201927 to Sung et al.
Regarding Claim 21, Sung teaches a system for growing vegetation, the system comprising: (a) a pole assembly comprising: i) a pole (Sung Fig. 1 and 6 #31, 31’) comprising a top portion and a bottom portion: (ii) a pole cup operatively coupled to the pole, wherein the pole cup comprises an upper tier and a lower tier, wherein the pole cup is configured to receive water from outside the pole into the upper tier of the pole cup and directs the water through the lower tier of the pole cup outside the pole (Sung Fig. 4 #261 open top is upper tier and bottom is lower tier, tier merely means “level” and the claim does not structurally distinguish between the upper 
Sung teaches comprising two or more channels within the grow pan: (b) wherein a first channel of the two or more channels receives water adjacent the pole and transfers the water away from the pole (Sung first channel is traveling from #254 along #42 towards #415); (c) wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole (Sung Fig. 4 second channel is water that travels along #413 towards the pole exiting at #416).
Regarding Claim 22, Sung teaches an input pipeline operatively coupled adjacent to the bottom portion of the pole and wherein the water flows upwardly adjacent the pole to adjacent the top portion of the pole (Sung Fig. 3 #6 and #25).
Regarding Claim 23, Sung teaches one or more tubes (Sung #25) within the pole assembly that allow the water to flow upwardly within the pole assembly. 
Regarding Claim 24, Sung teaches a return pipeline (Sung #263 and teaches “recycle” system) operatively coupled to the input pipeline or the pole assembly, wherein the water flows from the return pipeline to an aquaculture system or a hydroponic system (Sung is “capable of” the claimed function and teaches recycling).
Regarding Claim 25, Sung teaches the pole assembly is one of one or more pole assemblies and the input pipeline is operatively coupled adjacent to the top portion of an uppermost pole assembly of the one or more pole assemblies (Sung Fig. 6 #5 and #251), and wherein the system further comprises: a return pipeline (Sung Fig. 6 #263) operatively coupled to the bottom portion of a lowest pole assembly of the one or more pole assemblies, wherein the 
Regarding Claims 28, 30 and 31, Sung teaches at least one of the plurality of hydroponic assemblies comprise: a grow pan (Sung #4), wherein the grow pan comprises a perimeter wall and receives the water from one of the one or more the pole assembly assemblies adjacent a first portion of the perimeter wall, transfers the water to adjacent a second portion of the perimeter wall, and thereafter transfers the water back to the pole assembly; one or more pole assemblies; and wherein the flow of the water through the grow pan allows the water to travel over seeds or roots of vegetation (Sung Fig. 4 water travels from the back wall of #4 from #254 towards outer wall #415 and then back towards the back wall).
Regarding Claim 29, Sung teaches at least one of the one or more hydroponic assemblies the system further comprises a tray (Sung page 11, lines 6-10, bucket or gutter satisfy the broad limitation of tray since applicant doesn’t claim the structural features of the tray and the structural relationship of the tray; the presence of the bucket or gutter satisfies “operatively coupled” since it collects the water from the grow pan) operatively coupled to the grow pan.
Regarding Claim 34, Sung teaches the pole cup captures the water from an outer portion of the pole the located above the one or more pole cups (Sung Fig. 4 and 5 #261).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Australian Patent AU 2013201927 to Sung et al in view of U.S. Patent No. 5,252,108 to Banks.
Regarding Claims 32 and 33, Sung teaches the claimed water flow pattern, but is silent on explicitly teaching the one or more channels comprise a channel created between a side rail and a side wall of the grow pan, wherein the channel runs from adjacent the outer wall and leads to adjacent the inner wall of the grow pan, such that the water flows along a base of the grow pan to adjacent the outer wall and back to the inner wall adjacent the one or more pole assemblies; one or more channels comprise a channel created between a side rail and a side wall of the grow pan, wherein the channel runs from adjacent the inner wall and leads to adjacent the outer wall of the grow pan, such that the water flows down the channel into a base of the grow pan adjacent the outer wall and back to the inner wall adjacent the one or more pole assemblies.
However, Banks teaches the general knowledge of one of ordinary sill in the art that when providing a grow pan it is known to provide a side rail to create the channel (Banks Fig. 2 #55).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sung with the teachings of side rails of Banks at the time of the invention to help with flow and provide division as taught by Banks (Banks Col. 4 line 36-37).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art of record teaches structural components of growing systems with the level of one of ordinary skill in the art:  U.S. Patent No. 2,896,374; U.S. Patent Pub. No. 2010/0146854; U.S. Patent Pub. No. 2013/0185997; U.S. Patent Pub. No. 2013/0145690.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 August 2021